DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 5,154,454 to Hollaway.
	Hollaway discloses an actuator (10) for moving a vertical rod door latch (18 and 20) between locked and open positions and permitting adjustment of projection of the vertical latch from a door into an opening in a door strike at a mid-point of the door (as shown in figure 4), the door latch having a vertical rod (14 and 16) secured thereto by a threaded coupling (126 and 128) at a vertical rod second end to adjust the distance therebetween, the actuator comprising: a housing (127); a receiver (82, 90) in the housing having an opening adapted to engage an outer surface of the vertical rod at a first end of the vertical rod when inserted therein; a driver (88, 96) 
	Hollaway also includes a tool (screw driver shown in figure 1) for engaging the driver to rotate the receiver, the tool having a length sufficient to reach substantially from an edge of the door to the driver installed within the door and being engageable with the driver after the door is secured in a door frame (column 6, line 24-column 7, line 17), as in claim 6.

	Hollaway also includes a method of adjusting a vertical rod latch projection in a multi- point locking system, the method comprising: providing a door for mounting in a door frame, the door frame having a strike with an opening therein located above or below the door (see abstract); providing within the door a vertical rod (14 and 16) having first and second ends; providing a vertical rod door latch assembly (18 and 20) at the top or bottom of the door comprising a latch movable between an extended locked position and a retracted open position, the latch adapted to extend into the strike opening when in the locked position, the latch being secured to the vertical rod second end by a threaded coupling (126 and 128) to adjust the distance therebetween; providing an actuator (10) within a mid-point of the door for moving the vertical rod door latch between the extended locked and retracted open positions, the actuator comprising a housing, a receiver (82, 90) in the housing having an opening engaging an outer surface of the first end of the vertical rod, a driver (88, 96) to rotate the receiver, and a connector for securing the first end of the vertical rod within the receiver in the actuator housing; and 
	Hollaway further includes securing the vertical rod first end to the actuator with the connector after setting the depth of the latch projection to a desired depth (column 6, line 24-column 7, line 17), as in claim 10.

	Hollaway additionally includes a vertical rod door latch locking system permitting adjustment of projection of the vertical latch from a door into an opening in a door strike, comprising: a vertical rod door latch assembly (18 and 20) comprising a latch movable between an extended locked position and a retracted open position, the latch adapted to extend into the door strike opening when in the locked position; a vertical rod (14 and 16) having first and second ends, the vertical rod second end being secured to the latch by a threaded coupling (126 and 128) to adjust the distance therebetween by rotation of the vertical rod; an actuator (10) at a midpoint of the door for moving the vertical rod comprising a housing (127), a receiver (82, 90) in the housing having an opening engaging an outer surface of the vertical rod first end, and a driver (88, 96) to rotate the receiver and the vertical rod with respect to the latch and adjust a depth of the latch projection in upward and downward directions with respect to the opening in the strike; and a tool (screw driver shown in figure 1) for engaging the driver to rotate the receiver and the vertical rod, the tool being engageable with the driver while the actuator is installed within the door and after the door is secured in a door frame (column 6, line 24-column 7, line 17), as in claim 11.

Allowable Subject Matter
Claims 1, 2 and 4 are allowed.
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of an actuator for moving a vertical rod door latch between locked and open positions comprising: a worm drive comprising a worm screw and a worm wheel, the worm drive coupled to the housing; and wherein actuation of the worm drive rotates the vertical rod to adjust a depth of the latch projection in upward and downward directions with respect to an opening in the a strike, said latch projection secured to a second end of said vertical rod.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 4-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new grounds of rejection have been established in view of the current amendment reciting adjustment of the vertical door latches is accomplished at the mid-point of the door.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to vertical latch adjustment provisions:
U.S. Patent Number 4,601,499 to Kim; U.S. Patent Number 5,042,851 to Hunt.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
November 22, 2021